This Supreme Court has carefully examined the record in these proceedings, and on the same grounds as those stated in the decision rendered April 30th, {ante, p. 492), last, upon the application for a writ of certiorari made by Attorney Ra-' fael López Landrón on behalf of Barón du Laurence D’Oise-lay, for the review of the proceedings prosecuted in the District Court of Aguadilla in the action of unlawful detainer brought in the Municipal Court of Lares against Francisco Javier Soto, which grounds by reason of analogy are applicable to this application for a writ of certiorari, we must hold, and do hold, that said writ lies; and, consequently, we set aside the order of the District Court of Aguadilla of May 23d of last year, made in the appeal taken by Ignacio Cruz from a judgment of the Municipal Court of Lares, in the action of unlawful detainer brought against him by Alberto de Baroncelli on behalf of the Barón du Laurence D’Oiselay; and the District Court of Aguadilla is ordered to restore the proceedings to the stage which they had reached when the said order was made; and that it proceed to hear and determine the appeal taken by the said Ignacio Cruz, as *514may be proper in accordance witli law; and it is ordered that a certified copy of this decision and of the opinion of this court upon the decision of the application for a writ, of certio-rari made in another action of unlawful detainer brought by Barón dn Laurence D ’Oiselay against Francisco Javier Soto, with the original record sent to this court by the municipal judge of Lares, be sent to said district judge for the proper purposes in law.
Thus we pronounce, order and sign.
Chief Justice Quiñones, and Justices Hernández, Figuer-as, MacLeary and Wolf concurred.